DETAILED ACTION
This office action is in response to the amendments to the claims filed on 28 June 2021.  Claims 67 – 80 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 67 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 25 of U.S. Patent No. US 10,670,017 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The following table reproduces the referenced claims.
Claim 67, Instant Application 16/889,055
Claims 1 & 25, Patent US 10,670,017 B2
Claim 67: A rotary compressor, comprising: a motor having a stator and a rotor electromagnetically coupled to one another; a pump physically coupled to the rotor of the motor, wherein the pump is configured to draw in fluid through a suction line to an internal space within the pump and to compress and discharge the fluid through a discharge line; a casing surrounding the motor and the pump; a stator holder coupled to the stator of the motor and the pump, wherein the stator holder is spaced from the casing so as to provide physical separation between the 


Claim 25: The compressor of claim 1, wherein the at least one damping component utilizes a pressure separation cap located between the motor and the pump to create two spaces at different pressures within the casing: a suction pressure space which houses the motor and is fed by the suction line attached to a suction pressure side of the casing, and a discharge pressure space which houses the pump and discharges high pressure gas into the discharge line attached to a discharge side of the casing.


In Re Claim 67, Claim 25 of U.S. Patent No. US 10,670,017 B2 discloses all the limitations of Claim 67, and Claim 25 additionally discloses the limitation: “stator holder positioned between the pump and the stator” in Column 25, Line 14 of the patent that is not present in Claim 67 of the instant application.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify Claim 25 of U.S. Patent No. US 10,670,017 B2 to exclude the limitation “stator holder positioned between the pump and the stator” from the claim because the device would continue to function even if the stator holder were not positioned between the pump and the stator (it has been held that rearranging parts of an invention involves only routine skill in the art – in Re Japikse, 86 USPQ 70 (see MPEP 2144.04 (VI-C)).


Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. US 10,670,017 B2 in view of Claim 4 of US 10,670,017 B2.
The following table reproduces the referenced claims.
Claims 67, 70, 72, 
Instant Application 16/889,055
Claims 1, 4, 25, 
Patent US 10,670,017 B2
Claim 67: A rotary compressor, comprising: a motor having a stator and a rotor electromagnetically coupled to one another; a pump physically coupled to the rotor of the motor, wherein the pump is configured to draw in fluid through a suction line to an internal space within the pump and to compress and discharge the fluid through a discharge line; a casing surrounding the motor and the pump; a stator holder coupled to the stator of the motor and the pump, wherein the stator holder is spaced from the casing so as to provide physical separation between the stator and the casing such that the stator and the stator holder are not directly coupled to the casing, and wherein the 

Claim 70: The compressor of claim 67, further comprising at least one damping component located adjacent to or within the stator holder or the pump holder, the at least one damping component configured to absorb acoustic or vibrational energy.

Claim 72: The compressor of claim 70, wherein the at least one damping component is in the form of a rotary seal type suction connection inside the casing that includes an outer support and an inner support; the inner support is positioned within an inner space of the outer support; the inner support has a flange extending around [[the]] a body of the inner support for holding the body of the inner support in place when 


Claim 4: The compressor of claim 1, further comprising at least one damping component located adjacent to or within the stator holder or the pump holder, the at least one damping component configured to absorb acoustic or vibrational energy.

Claim 25: The compressor of claim 1, wherein the at least one damping component utilizes a pressure separation cap located between the motor and the pump to create two spaces at different pressures within the casing: a suction pressure space which houses the motor and is fed by the suction line attached to a suction pressure side of the casing, and a discharge pressure space which houses the pump and discharges high pressure gas into the discharge line 


In Re Claim 72, Claim 25 of U.S. Patent No. US 10,670,017 B2 discloses in essence all the claimed limitations except for the damping component “located adjacent to or within the stator holder or the pump holder” as claimed in Claim 70 of the instant application.
Nevertheless, Claim 4 of U.S. Patent No. US 10,670,017 B2 discloses a damping component located adjacent to or within the stator holder or the pump holder configured to absorb acoustic or vibrational energy.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the location of the damping component of the apparatus of Claim 25 of U.S. Patent No. US 10,670,017 B2 such that it is located adjacent to the stator holder or the pump holder as taught by Claim 4 of U.S. Patent No. US 10,670,017 B2 for the purpose of absorbing acoustic or vibrational energy and because it has been held that rearranging parts of an invention involves only routine skill in the art – in Re Japikse, 86 USPQ 70 (see MPEP 2144.04 (VI-C).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 79 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 79 and 80 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 79, the phrases “means for coupling the stator to the stator holder” in Line 8, “means for coupling the stator to the pump via the stator holder” in Line 9, “means for coupling the pump to the pump holder” in Line 12, “means for inserting the motor pump assembly into a space” in Line 15, “means for coupling the motor pump assembly to the casing” in Line 16, “means for forming a suction line connection into a suction port” in Line 17, “means for connecting a stator winding to an upper cap” in Line 18 and “means for joining the upper cap and the casing” in Line 19 are not supported by the originally filed specification and therefore constitute new matter.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 79, the phrases “means for coupling the stator to the stator holder” in Line 8, “means for coupling the stator to the pump via the stator holder” in Line 9, “means for coupling the pump to the pump holder” in Line 12, “means for inserting the motor pump assembly into a space” in Line 15, “means for coupling the motor pump assembly to the casing” in Line 16, “means for forming a suction line connection into a suction port” in Line 17, “means for connecting a stator winding to an upper cap” in Line 18 and “means for joining the upper cap and the casing” in Line 19 invoke 112 (f) or pre-AIA  112(6th) paragraph.  However, Applicant’s specification does not state what the equivalent structures are corresponding to the means (see MPEP 2181-II).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67, 68, 70, 71, 73 – 76, and 78 – 80 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1).

    PNG
    media_image1.png
    885
    997
    media_image1.png
    Greyscale

Annotated Figure 1 of the Yoda reference

In Re Claim 67, with reference to the Figure 1 embodiment, Yoda discloses A rotary compressor, comprising: a motor (11, 16) having a stator (11) and a rotor (16) electromagnetically coupled to one another (inherent to operation of the motor) (Column 3, Lines 32 – 55 and Figure 1); a pump (20) physically coupled to the rotor of the motor (via shaft 27), wherein the pump (20) is configured to draw in fluid through a suction line (7) to an internal space within the pump and to compress and discharge the fluid 
a pump holder (30 or 40) coupled to the pump (pump 20 is between 30 and 40) and the casing (via ring seals depicted in the annotated Figure 1 excerpt above, see MPEP 2125 which states that the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, also see Column 4, Line 58: “seal rings”), wherein the pump holder (30 or 40) is configured to provide physical separation between the pump (20) and the casing (2) (the enlarged annotated Figure 1 excerpt above reveals a gap that represents the separation; alternatively there is clearly separation between the pump and bottom of the casing that has the oil separator 49), and wherein the pump holder (30 or 40) is constructed and arranged to reduce acoustic and vibrational energy transfer between the pump (20) and the casing (portion 4 of 2) (see Figure 1 annotated above, the annotated ring seal inherently reduces acoustic and vibrational energy transfer because Page 25 of applicant’s specification lists O-ring seals as damping material for reducing noise and vibration), 
a pressure separation member (8) attached to the casing (2) and located between the motor (11, 16) and the pump (20) to create two spaces (one space is above 8 and the other is below 8) operable at different pressures within the casing (the space above 8 is connected to suction line 7 and is therefore at suction pressure, the space below 8 is connected to discharge line 9 and is therefore at discharge pressure) (Column 4, Lines 10 – 22); a suction pressure space (50 inside 3) that houses the motor (as depicted) and is fed by the suction line (7) attached to the suction pressure side of the casing; and 
However, Yoda does not disclose a stator holder spaced from the casing so as to provide physical separation between the stator and the casing.
Nevertheless, with reference to Figure 1, Keber discloses a rotary compressor (the centrifugal impeller 3 implies to a centrifugal compressor), comprising: a motor (6) having a stator (17) and a rotor (16) electromagnetically coupled to one another (paragraph [0023]); a pump (2, 3, note that the pump casing 2 has not been fully depicted - see paragraph [0023] which states that the fan wheel 3 is arranged in a fan housing 2 of which only the side cover is shown in FIG. 1, the casing is commonly known as “volute”) physically coupled to the rotor (16) of the motor (6); a casing (combination of “volute” 2 and motor cover 19) surrounding the motor (6) and the pump (2, 3); a stator holder (7, 9) coupled to the stator of the motor and the pump, wherein the stator holder is spaced from the casing (19 as depicted in Figure 1) so as to provide physical separation between the stator and the casing such that the stator and stator holder are not directly coupled to the casing (see Figure 1, only the stator holder 7 is directly coupled to the stator, also paragraph [0024] states that oscillations of the motor are decoupled therefore there cannot be direct contact between the stator and the casing 19), and wherein the stator holder (7, 9) is constructed and arranged to reduce acoustic and vibrational energy transfer between the stator and the pump (part 9 of the stator holder is an elastomeric element that brings about decoupling of the oscillations 
and wherein the stator (17) is mechanically coupled to the casing (19) via the pump (because there are no other couplings between the stator and the casing, the stator holder 7, 9 couples only to the pump 2, 3) (Figure 1); a pressure separation member (“side cover” of 2 disclosed in paragraph [0023]) attached to the casing and located between the motor and the pump to create two spaces operable at different pressures within the casing (19) (space inside 19 is one space where conduit 27 connects 19 to the outside atmosphere and is therefore at atmospheric pressure; the space below “side cover” 2 is another space which is clearly inside the pump and is therefore above atmospheric pressure – i.e. a different pressure as claimed).

    PNG
    media_image2.png
    707
    1162
    media_image2.png
    Greyscale

Annotated Figure 1 of Yoda and Figure 1 of Keber

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda on the pump via a stator holder having a resilient element as taught by Keber for the purpose of damping the vibrations of the motor thus reducing/eliminating the amount of vibration energy that reaches the pump and casing (paragraph [0027] of Keber: “Furthermore, the motor protection cap 19 is fastened on the fan housing 2 and therefore decoupled from oscillations of the electromotor 6”; paragraph [0026] of Keber: “Therefore, an oscillation of the system of fan wheel 3 and drive shaft 5 is avoided”).  Added motivation is provided in paragraph [0024] of Keber which states that “This also makes possible a more compact construction of the motor”.  In the modified apparatus the stator is mechanically coupled via the stator holder of Keber to the casing via the pump and pump holder of Yoda.

In Re Claim 68, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose that the stator holder (7, 9) increases impedance, however, Keber depicts in Figure 2 that portions (8 and 26) of the stator holder restrict transmission pathways because they are narrow structural components, which therefore must increase impedance within the stator holder to transmission of stress waves associated with vibrational energy due at least in part, small thickness of portion 26 of the holder, and damping material (9) of the stator holder (7, 9) (paragraph [0023]).

In Re Claim 70, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose a damping component, however, Keber discloses a damping component (9) adjacent to or within the stator holder (7) as depicted in Figure 2, the component is configured to absorb vibrational energy because it is an elastomer (Page 25 of applicant’s specification lists elastomers to be suitable damping components) (see Figure 2 and paragraph [0024]).

In Re Claim 71, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose an elastomer, however,  Keber describes damping component (9) to be “elastomeric” and is therefore an elastomer as claimed (Figure 2 and paragraph [0024]).

In Re Claim 73, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses that the compressor is the rolling piston type (Figure 1 and Column 8, Line 42).

In Re Claim 74, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses that the pump holder (30) is attached to the pressure separation member (8) (see Figure 1 and Column 3, Lines 60 – 62).

In Re Claim 75, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses that pressure separation member (9) forms a portion of the 

In Re Claim 76, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses a pressure separation member (8), although Yoda does not disclose a stator holder, however, Keber discloses a pressure separation member in the form of the side cover (2) of the fan housing, the pressure separation member is attached to the stator holder (7) via the damping component (9) (Figure 2 and paragraph [0023]).

In Re Claim 78, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses a pump (20) and a pump holder (30 or 40), although Yoda does not disclose that the stator is coupled to the casing only via the stator holder, however, Keber discloses that the stator holder (7) of Keber is mechanically coupled to the casing (19) only via the stator holder (7).


    PNG
    media_image3.png
    571
    698
    media_image3.png
    Greyscale

In Re Claim 79, with reference to the Figure 1 embodiment, Yoda teaches A rotary compressor comprising: a casing (4, 5); a motor pump assembly comprising: a stator (11) of a motor; a pump (20); a pump holder (either 30 or 40); means for coupling the pump (20) to the pump holder (Column 3, Lines 60 – 61 state that bolts join pump holders 30 or 40 to the pump, therefore the bolts read on the claimed means for coupling the pump to the pump holder), wherein the pump holder (30 or 40) is constructed and arranged to reduce acoustic and vibrational energy between the pump and the casing (4, 5) (the annotated excerpt of Figure 1 above depicts O-rings associated with the pump holder 30 or 40, the O-rings are capable of reducing acoustic and vibrational energy); means for inserting the motor pump assembly into a space defined by the casing (4, 5) (Column 5, Lines 50 – 56 describe an assembly process 
However, Yoda does not teach a stator holder, means for coupling the stator to the stator holder and means for coupling the stator to the pump via the stator holder that is constructed to reduce acoustic and vibrational energy.
Nevertheless, Keber discloses a stator holder (8, 9, 26), means for coupling the stator (17) to the stator holder (8, 9, 26) (mounting 28 reads on a means for coupling), and a means for coupling the stator to the pump via the stator holder (elastomeric element 9 reads on a means for coupling the stator to the pump via the stator holder) that is constructed to reduce acoustic and vibrational energy (paragraphs [0024] and [0027] describe how the elastomeric element 9 decouples oscillations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda on the pump via a stator holder having an elastomeric element as taught by Keber for the purpose of damping the vibrations of the motor thus reducing/eliminating the amount of vibration energy that reaches the pump and casing (paragraph [0027] of Keber: “Furthermore, the motor protection cap 19 is fastened on the fan housing 2 and therefore decoupled from oscillations of the electromotor 6”; paragraph [0026] of Keber: “Therefore, an oscillation of the system of fan wheel 3 and drive shaft 5 is avoided”). Added motivation is provided in paragraph [0024] of Keber which states that “This also makes possible a more compact construction of the motor”. In the modified apparatus the stator is mechanically coupled via the stator holder of Keber to the casing via the pump and pump holder of Yoda.

In Re Claim 80, Yoda and Keber teach all the limitations of Claim 79, although Yoda does not teach a physical gap between the stator and the casing, however, Keber teaches the stator holder (8, 9, 26) provides a physical gap between the stator (17) and the casing (19), and wherein the stator (17) and the stator holder (8, 9, 26) are not directly coupled to the casing (19) (paragraph [0027] states that casing 19 is decoupled from the oscillations of the motor).


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1) and further in view of Bahmata (PG Pub US 20120183422 A1).
In Re Claim 69, Yoda and Keber teach all the limitations of Claim 67, although Keber depicts in Figure 2 that the stator holder (7) is coupled to the stator (17), however, Yoda and Keber do not disclose that the coupling is via a press-fit.
Nevertheless, paragraph [0003] of Bahmata teaches that a stator is typically retained within a stator holder by press-fitting the stator within the stator holder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda / Keber within the stator holder by press-fitting as taught by Bahmata because it is quick and saves time compared to other techniques such as welding or soldering, and because applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness – In Re KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (see MPEP 2141 – III, Rationale D).


Claims 77 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1) and further in view of Harper (US Patent 6,361,293 B1)
In Re Claim 77, Yoda and Keber teach all the limitations of Claim 67, although Yoda depicts a suction conduit (7) in Figure 1, Yoda and Keber do not disclose an elastomeric material around the suction conduit as claimed.
Nevertheless, Figure 4 of Harper discloses a suction conduit (30) having O-ring (87) around it which is elastomeric and therefore inherently provides damping between the suction conduit (30) and the pump inlet port/suction line (45) (Column 4, Lines 35 – 41 and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to Incorporate the suction conduit having the elastomeric material of Harper inside the suction line (7) of Yoda / Keber for the purpose of making sure the fluid inflow from the suction line does not directly impinge on the cable (13) of Yoda thus preventing the possibility of degradation of the insulation of the cable.


Response to Arguments
Applicant has argued on Page 9 of Applicant’s Response that “The elastomeric element 9 and safety ring of Keber fix the motor mounting 8 directly to the fan housing 2. The fan housing 2 is an outer casing. Therefore, despite the elastomeric element 9, vibrations from the motor of Keber are still routed directly to an outer casing, as opposed to through a pump holder”.
Examiner’s Response: A fan is an air pump (for evidence thereof see US 20110303211 A1, paragraph [0028]), therefore housing element 2 is a pump housing element.  The elements (8 and/or 9 and/or 26) read on a stator holder mounted to the pump housing.  Side cover (19) of Keber would be designated the outer casing (housing element 2 is not being designated the outer casing), therefore, contrary to Applicant’s elastomeric element 9 brings about in addition to the seal a decoupling of the oscillations of the motor mounting 7 with the electromotor 6 arranged on it” and paragraph [0027]: “the motor protection cap 19 is fastened on the fan housing 2 and therefore decoupled from oscillations of the electromotor 6”.  It is therefore clear that the vibrations are not transmitted directly to outer casing 19 (or the pump 2) because of the presence of the intermediate elastomeric element 9 which decouples them (contrary to applicant’s arguments).

Applicant has argued on Page 10 of Applicant’s Response that “The fan structure of Keber explicitly describes creating a seal between a motor space and fan space, because the structure of Keber is a gas supply fan. In a compressor like that of Yoda, there is flow between a suction and discharge space. However, in a fan like that of Keber, no such flow is required and could be dangerous in the case of transporting a flammable gas. The cited motor mount and elastomeric element of Keber is intended to create a seal between the motor and the fan wheel. See paras. [0009] and [0023] of Keber. Thus, modifying Yoda as proposed by the Office would result in a seal between the motor and the compressor, which would render the compressor of Yoda useless.”
Examiner’s Response: In the compressor of Yoda, there is no DIRECT flow from the suction space to the discharge space because the flow from the suction space first enters the compressor and then exists from the compressor into the discharge space.  Note that sealing is not the ONLY function of the elastomeric element 9 of Keber, it is in addition to the seal a decoupling of the oscillations of the motor mounting 7 with the electromotor 6 arranged on it”.  Incorporating the elastomeric element of Keber between the motor and the compressor of Yoda would not render the device inoperative/useless because the inlet to the compressor of Yoda is on the outer circumference of the compressor (see where 38 is in annotated Figure 1 reproduced below) whereas the elastomeric element modification is in the center of the compressor (see annotated rectangle in the annotated Figure 1 reproduced below),


    PNG
    media_image4.png
    725
    1206
    media_image4.png
    Greyscale

In other words, the modification is being done in a different location from where the compressor inlet is.  Just because the elastomeric element of Keber is being 

Applicant has argued on Page 10 of Applicant’s Response that “As yet a further reason the rejection should be withdrawn, a skilled person would not have made the proposed combination because modifying the motor of Yoda as proposed would diminish the intended functionality of the separate front case and stator of Yoda. Yoda explicitly states that mounting the motor directly to the front casing facilitates assembly of the compressor. See col. 5, lines 50-63 of Yoda. That is, the motor is mounted to the front case 3 to "allow assembly as separate components by different processes," thereby facilitating the assembly process. Id. By making the proposed modification in view of Keber, this specific advantage of the compressor of Yoda would be eliminated.”.
Examiner’s Response: First of all, it is the stator of Yoda that is mounted to the front casing (3), not the motor as alleged by Applicant.  Additionally, even if the motor was not mounted to the front case 3 (and mounted to the pump instead), casing elements (4) and (5) still allow assembly as separate components by different processes because “mounted to the center case 4 is a sub assembly obtained by fixing the motor rotor 16 of the motor 10 to the rotor shaft 27 (extend portion 28) of the rotor of the compressor section 20 assembled beforehand” (Column 5, Lines  53 – 56).  The pump sub assembly in housing element (component) 4 can still be assembled as a 


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Gove (PG Pub US 20110303211 A1) discloses in paragraph [0028] that an air movement device can be fan or a pump.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746